DETAILED ACTION
This office action is responsive to RCE filed on May 20th, 2022.
Claims 9~32 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/20/22 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 06/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,367,687 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowability
The application is allowed based on Applicant’s response made on 04/20/22 and 05/20/22. The references do not teach nor suggest, “A system, method, and CRM for providing personalized media content to a personal media streaming appliance (PMSA)” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: a media delivery system comprising: a media content server comprising: a processing device, a memory device, and a media server application configured to provide a media streaming service; and a personal media streaming appliance server comprising: a processing device, a memory device, and a personal media streaming appliance configuration engine configured to: store an identifier associated with a user media streaming account of a user and an identifier associated with a personal media streaming appliance in a table to link the user media streaming account to the personal media streaming appliance without user input that is received upon or after the PMSA's first use by the user; automatically determine personalized content to provide to the personal media streaming appliance upon first use by the user; automatically select one or more media contexts, wherein the personalized content matches the one or more media contexts; and assign the one or more media contexts to a plurality of preset settings of the personal media streaming appliance before the PMSA's first use by the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2443